Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 1 of 16 PageID: 821




                   
              EXHIBIT 
                 45 
                
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 2 of 16 PageID: 822
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 3 of 16 PageID: 823
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 4 of 16 PageID: 824
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 5 of 16 PageID: 825
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 6 of 16 PageID: 826
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 7 of 16 PageID: 827
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 8 of 16 PageID: 828
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 9 of 16 PageID: 829
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 10 of 16 PageID: 830
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 11 of 16 PageID: 831
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 12 of 16 PageID: 832
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 13 of 16 PageID: 833
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 14 of 16 PageID: 834
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 15 of 16 PageID: 835
Case 3:19-cv-04753 Document 1-62 Filed 02/05/19 Page 16 of 16 PageID: 836
